Order entered November 29, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00301-CR

                               ALBERT SULLIVAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-21101-N

                                            ORDER

       Before the Court is the State’s November 27, 2017 motion to file an amended brief. The

State’s amended brief was received by the Court with the motion. This case is set for submission

on December 5, 2017.


       The Court GRANTS the State’s November 27, 2017 motion to file an amended brief.

The State’s amended brief is deemed filed as of the date of this order.


                                                       /s/   DOUGLAS S. LANG
                                                             PRESIDING JUSTICE